UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6887


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

GREGORY HINTON,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:00-cr-00180-GBL-1)


Submitted:    July 23, 2009                    Decided:   July 30, 2009


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Gregory Hinton, Appellant Pro Se.          Dabney P. Langhorne, OFFICE
OF THE UNITED STATES ATTORNEY,             Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Gregory Hinton seeks to appeal the district court’s

order treating his Fed. R. Civ. P. 60(b) motion as a successive

28 U.S.C.A. § 2255 (West Supp. 2009) motion and dismissing it on

that basis and denying relief on his related motions.                            The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.                    28 U.S.C. § 2253(c)(1) (2006);

Reid    v.   Angelone,        369    F.3d    363,    369     (4th    Cir.       2004).      A

certificate        of     appealability          will      not      issue       absent     “a

substantial showing of the denial of a constitutional right.”

28    U.S.C.      § 2253(c)(2)       (2006).         A    prisoner     satisfies         this

standard     by    demonstrating          that   reasonable       jurists       would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                                   Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84

(4th Cir. 2001).          We have independently reviewed the record and

conclude       that     Hinton      has    not    made     the    requisite       showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.

               Additionally,        we    construe       Hinton’s    notice      of   appeal

and    informal       brief   as     an    application       to     file    a   second     or

successive motion under 28 U.S.C.A. § 2255.                          United States v.

                                             2
Winestock, 340 F.3d 200, 208 (4th Cir. 2003).                                In order to

obtain    authorization        to    file     a    successive         § 2255     motion,    a

prisoner     must     assert         claims       based     on    either:         (1) newly

discovered      evidence,       not      previously          discoverable          by     due

diligence, that would be sufficient to establish by clear and

convincing      evidence     that,      but       for     constitutional         error,    no

reasonable factfinder would have found the movant guilty of the

offense; or (2) a new rule of constitutional law, previously

unavailable, made retroactive by the Supreme Court to cases on

collateral review.           28 U.S.C.A. § 2255(h) (West Supp. 2009).

Hinton’s     claims     do     not    satisfy       either       of    these      criteria.

Therefore, we deny authorization to file a successive § 2255

motion.

            We dispense with oral argument because the facts and

legal    contentions     are     adequately         presented         in   the    materials

before    the   court    and    argument          would    not   aid       the   decisional

process.

                                                                                  DISMISSED




                                              3